CHIEF JUSTICE GRAY,
dissenting.
¶12 I dissent from the Court’s unwillingness to answer the question which is again before us. We accepted the certified question from the United States Court of Appeals for the Ninth Circuit on March 21, 2007. We knew then-as we had known previously-that the question involved facial challenges to § 39-71-413, MCA, based on five separate provisions of the 1972 Montana Constitution.
¶13 Facial challenges, unlike as applied challenges, do not depend on the facts of a particular case. See e.g. MEIC v. Dept. of Environmental Quality, 1999 MT 248, ¶ 80, 296 Mont. 207, ¶ 80, 988 P.2d 1236, ¶ 80; Associated Press, Inc. v. Department of Revenue, 2000 MT 160, ¶¶ 27-28, 300 Mont. 233, ¶¶ 27-28, 4 P.3d 5, ¶¶ 27-28; Roosevelt v. Montana Dept. of Revenue, 1999 MT 30, ¶¶ 51-52, 293 Mont. 240, ¶¶ 51-52, 975 P.2d 295, ¶¶ 51-52. Having agreed to resolve the facial challenges presented, it is my view that we should do so without further delay.
¶14 Had this case been commenced and remained in Montana’s state courts, rather than going to the federal courts on diversity grounds, this Court would be facing the same five facial challenges to the statute. There can be no doubt that we would not-indeed, we could not, given the extent of our jurisdiction-simply refuse to determine the *408facial challenges. It is totally beyond my ken that this Court-after a delay of 14 months and a significant outpouring of resources-now decides yet again that it will not decide the question.
¶15 The incident at issue in this case occurred in the summer of2001. Nearly seven years later, it remains unresolved and goes back to the Ninth Circuit for yet more delay while that court resolves the question. The blame for much of the delay in this case falls squarely on this Court, and apologies cannot undo the damage. I concurred in our 2003 Brady decision to decline to resolve the question we had accepted which, as here, came after significant delay and cost to all concerned. I cannot in good conscience do so again.
¶16 Given the availability of diversity jurisdiction, one can only wonder how many questions of Montana constitutional law the federal courts will decide in the first instance after the Court’s decision here. One can only wonder why this Court, so committed to Montana’s constitution and the development of Montana constitutional law, today shies away from resolving facial challenges to a Montana statute under the 1972 Montana Constitution.
¶17 I dissent from the Court’s opinion. Regardless of what the appropriate legal resolution would be, I would resolve the certified question.